Gilbert, J.
Where the record does not affirmatively show that the trial judge abused his discretion in refusing an interlocutory injunction, this court will not reverse the judgment. This record does not affirmatively show such abuse of discretion. The facts of the case differ from the facts in the case of Tolbert v. Teal, 146 Ga. 644 (92 S. E. 46). In the latter ease it was proved that a large area of the county was omitted from the districts laid off, as if the omitted territory were not a part of the county. In the present case the evidence was such as to permit a contrary finding.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.